DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-9, and 11 of U.S. Patent No. 11080646. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 and 21-28 of the instant application claims at least one medium including non-transitory circuit executable instructions which are operative to cause central system circuitry that is configured to be in operative communication with a plurality of geographically disposed parcel holding repositories and at least one data store, to perform operations comprising a) enabling receipt of a user identifier sent wirelessly from a user device, b) determining that the user identifier corresponds to stored data in at least one data store that is associated with an authorized user who is authorized to access an interior area of a repository that currently houses a delivery item, wherein the delivery item includes machine-readable indicia that corresponds to a delivery item identifier that uniquely identifies the delivery item, wherein data corresponding to the delivery item is stored in the at least one data store, wherein the repository includes a body that bounds the interior area that houses the delivery item, wherein the body includes an opening to the interior area, a door that is movably mounted in operative connection with the body to enable external access through the opening to the interior area, and a lock in operative connection with the door that is changeable between a locked condition in which the lock is operative to hold the door in a closed position in which external access to the interior area is prevented, and an unlocked condition in which the door is movable to an open position in which external access to the interior area is enabled, c) responsive at least in part to the determination, communicating with repository control circuitry associated with the repository, wherein the communication with the repository control circuitry is operative to cause the lock that controls access to the interior area to be changed from the locked condition to the unlocked condition, whereby the authorized user is enabled to access and remove the delivery item from the interior area.  
Claims 1, 3, 6-9, and 11 of U.S. Patent No. 11080646 discloses an apparatus comprising central system circuitry, wherein the central system circuitry is in operative connection with at least one data store, at least one wireless communication network, a plurality of geographically disposed repositories, wherein each repository is selectively operable to accept and make available delivery items to authorized users, wherein each repository includes a body, wherein the body bounds at least one interior area, wherein each interior area is configured to hold at least one delivery item, wherein the body includes a respective opening to one respective interior area, a door, wherein the door is movably mounted in operative connection with the body, wherein the door is movable between a closed position, wherein the door closes the respective opening, an open position, wherein the door is at least partially disposed away from the respective opening and the interior area is externally accessible from outside the body, a lock, wherein the lock is in operative connection with the door, wherein the lock is changeable between a locked condition, wherein in the locked condition the lock is operative to hold the door in the closed position, and an unlocked condition, wherein in the unlocked condition the door is movable from the closed position to the open position, repository control circuitry, wherein the repository control circuitry is in operative connection with the lock, at least one wireless transceiver, wherein the at least one wireless transceiver is in operative connection with the at least one wireless network, wherein a first interior area of a first repository includes a delivery item therein, wherein the delivery item includes machine-readable indicia that corresponds to a delivery item identifier that uniquely identifies the delivery item, wherein the at least one data store includes data corresponding to i) the delivery item identifier, ii) the first interior area, and iii) a first authorized user, wherein the data corresponding to at least two of (i), (ii), and (iii) are stored the at least one data store in correlated relation, wherein the control circuitry is operative to cause the at least one wireless transceiver to be operable to wirelessly receive from a user device, a user identifier, a determination that the user identifier corresponds to the stored data corresponding to the first authorized user, responsive at least in part to the determination, communication with the repository control circuitry operative to cause the lock that controls access to the first interior area to be changed from the locked condition to the unlocked condition, whereby the first authorized user is enabled to remove the delivery item from the first interior area.
Claim 1 of the instant application is corresponded to claim 1 of U.S. Patent No. 11080646.
Claim 2 of the instant application is corresponded to claim 1 of U.S. Patent No. 11080646.
Claim 3 of the instant application is corresponded to claim 3 of U.S. Patent No. 11080646.
Claim 4 of the instant application is corresponded to claim 3 of U.S. Patent No. 11080646.
Claim 5 of the instant application is corresponded to claim 3 of U.S. Patent No. 11080646.
Claim 6 of the instant application is corresponded to claim 6 of U.S. Patent No. 11080646.
Claim 7 of the instant application is corresponded to claim 6 of U.S. Patent No. 11080646.
Claim 8 of the instant application is corresponded to claim 7 of U.S. Patent No. 11080646.
Claim 9 of the instant application is corresponded to claim 8 of U.S. Patent No. 11080646.
Claim 10 of the instant application is corresponded to claim 9 of U.S. Patent No. 11080646.
Claim 11 of the instant application is corresponded to claims 1 and 9 of U.S. Patent No. 11080646.
Claim 21 of the instant application is corresponded to claim 8 of U.S. Patent No. 11080646.
Claim 22 of the instant application is corresponded to claim 8 of U.S. Patent No. 11080646.
Claim 23 of the instant application is corresponded to claim 6 of U.S. Patent No. 11080646.
Claim 24 of the instant application is corresponded to claim 1 of U.S. Patent No. 11080646.
Claim 25 of the instant application is corresponded to claims 1 and 3 of U.S. Patent No. 11080646.
Claim 26 of the instant application is corresponded to claim 6 of U.S. Patent No. 11080646.
Claim 27 of the instant application is corresponded to claim 11 of U.S. Patent No. 11080646.
Claim 28 of the instant application is corresponded to claim 11 of U.S. Patent No. 11080646.

Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches wherein the operations further include d) enabling receipt of data corresponding to the machine readable indicia wirelessly sent from the user device, e) determining that the data corresponding to the machine-readable indicia received in (d) corresponds to the delivery item identifier, f) responsive at least in part to the determination in (e), causing a location of the user device to be tracked, or other operations recited in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2876